Citation Nr: 1435428	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to January 1995.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2013, the Veteran testified at a videoconference hearing before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a right knee disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his low back disorder is related to injury incurred in military service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim. 

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

For certain listed chronic diseases, including arthritis, service connection will be granted on a presumptive basis if it was diagnosed in service, or manifested to a compensable degree within one year after active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Otherwise, service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for his back disorder, currently diagnosed as degenerative joint disease (DJD), with retrolisthesis.  The Board finds that the evidence in this matter is in equipoise and affords the Veteran the benefit of the doubt.  

Of note, service treatment records reflected that the Veteran was treated in service for low back pain in 1994, with a June 1994 record relating history of injury playing basketball when he was hit in mid-jump and felt sharp pain in his back.  Examination revealed some discomfort on motion but no spasms or tenderness to palpation of the spine or surrounding muscles.  He was diagnosed with mild low back strain.  Later in September 1994 he related a history of back pain for 2 1/2 months although another record from the same month indicated he had pain after doing sit-ups.  Findings included minimal pain on motion noted on examination and minimal paraspinal tenderness of the lumbosacral spine.   He was assessed with rule out paraspinal muscle strain.  He attended back school in October 1994 with symptoms described as a result of basketball and sit-ups.  They were worsened by prolonged standing, and were intermittent with pain on flexion and side bending.  Screening examination was normal for posture and flexion-extension.  On separation examination in January 1995 his back was normal, although he did report a history of recurrent back pain with a history of low back pain x 2 years since he was injured playing "hoops."  

Thereafter there are no records of treatment for back problems or for any other medical concerns for many years post service until VA and private records from 2008 and 2009 document treatment for orthopedic complaints.  These records reveal that in July 2009 the Veteran was seen as a new patient at the VA for complaints of back pain along with other symptoms associated with an opioid withdrawal.  He reported his back pain as having increased with a pain score at 6-7.  Thereafter he was seen in November 2009 with a history that related chronic low back pain since a 1992 twisting injury playing football, which was usually at a 1-2 level but increased to 7-8 with certain movements.  He denied radicular symptoms.  The findings on examination were limited to mild tenderness to palpation of the lumbar spine, and he was assessed with chronic low back pain.  X-rays were taken and revealed evidence of advanced degenerative disc disease with slight forward slippage of L5 on S1.  He was given a consult to physical therapy (PT) for this condition and underwent an initial PT evaluation in December 2009 which again related a history of low back pain, stiffness and tightness since an injury in 1992 during football.  He related that symptoms were getting worse particularly while working in construction, with findings on examination of tenderness on palpation of L5-S1, severely restricted flexion and extension with pin on flexion, decreased muscle strength bilateral lower extremities and decreased sensation of the right lower extremity.  The assessment was low back pain secondary to lumbar injury with poor posture and body mechanics week posteriorly.  He underwent physical therapy for his back symptoms through December 2009.  The Board notes that these records show that he treated for his back symptoms prior to his filing a claim for service connection in November 2009.

In support of his claim, the Veteran submitted lay statement in February 2010 from his mother, aunt and friend who confirmed he has had problems with back pain since service.  His mother stated that he had no back problems prior to service.  

The report of an April 2010 VA examination is noted to have included a claims file review and physical examination.  A history was obtained from the Veteran of having been injured playing football during service with a history of having NSAIDs and light duty and then injuring himself again 1-2 months later playing basketball in the service.  He indicated that he didn't seek medical treatment again until 2009.  However the course of symptoms since onset was progressively worse.  Examination was significant for limited motion and the X-ray findings were noted to show a Grade I anterior listhesis of L5 on S1 with otherwise normal alignment with no evidence of compression fracture.  He was also noted to have evidence of moderate to advanced DDD changes from L3 through S1.  The impression was multilevel DDD changes with Grade I anterior listhesis of L5 on S1.  The examiner gave an opinion that the Veteran's low back disorder was not the result of service.  This was based on review of the service treatment records that showed his diagnosis of mild strain in June 1994 after playing basketball and with lumbosacral strain diagnosed in September 1994, but with no low back complaints until July 2009 when he was seen as a new patient in the VA after working as an electrician from 2004 to 2009.  The examiner noted that the X-ray findings currently showed DJD of the spine with Grade I listhesis and that he had exacerbation of low back pain on active duty.  The problems shown on active duty were more than 16 years ago and did not reflect current problems.

Subsequent to this examination, VA treatment records confirm continued treatment for back complaints from 2011 through 2012 with a history of chronic pain since 1993 noted.   These included a September 2011 treatment note who noted that the Veteran worked as an electrician but tried to avoid heavy lifting or strenuous activity and indicated he had no recent injury.  A February 2012 record noted that the Veteran sought a letter from the primary care provider stating that he was seeking VA benefits and needed a letter from primary care stating that this will be a recurring problem.  The note indicated that this would require a VA examination for such purposes.  

Two favorable leaning medical opinions were submitted including a December 2010 opinion from a physician's assistant who stated that the Veteran's back problems are related to his military service and it is as likely as not that these problems began during service.  No rationale was given.  The second opinion was drafted in December 2013 by a physician and stated that the Veteran had a long history of lower back pain beginning while in military service noting that he participated in a lot of heavy physical activity including marching frequently and athletics.  He was noted to have been injured playing athletics and documented visits numerous times in the military for back pain.  The doctor pointed to his lumbar pain in June 1994 after playing basketball and a checkup for lumbar pain in September 1994, which suggests that he had reviewed the service treatment records.  The opinion further pointed out that the Veteran continued with chronic lumbar pain after service that he treated at home with ibuprofen and conservative care but it had now become severe and disabling him from working as an electrician.  The physician noted that the Veteran did not have any systemic arthritic diseases nor evidence of injuries documented since his discharge from the service.  Thus this physician opined that his current arthritic symptoms are a progressive ongoing problem from his time in the military service and are strictly related to his injuries and activities in the service.

The Veteran and his wife testified at his November 2013 hearing, and he clarified that there was an undocumented incident in the service in which he hurt his back playing football at Camp Pendleton but was unsure if this was in 1993 and 1994.  He indicated he was hurt by a tackle but received no medical treatment, opting to self-treat with heat and Ben Gay.  He reported that the basketball injury which is recorded in the service treatment records took place after this injury and that was the first time he treated his back.  He confirmed treatment with physical therapy and "back school" in the service.  He indicated that he had continued problems with his back that he didn't report, citing that as a Marine he didn't want to complain.  He confirmed that the back continued to bother him after he got out in 1995 but he self-treated using Ben Gay, braces and exercises he learned in back school in the service.  He indicated that he had no insurance so self-treated for 10-12 years post service.  His wife further confirmed that he had back problems when they met in 2003.  

Initially, the Board finds that the Veteran's statements with respect to onset of back problems in service following injury and continuity of symptomatology are credible.  The history is supported by the service treatment records documenting back problems including after playing sports.  Although the football incident was not recorded as the Veteran indicated that he did not seek treatment for this injury.  Further the Board notes that the Veteran's contentions of a long term back problem dating back to service appear supported by the November X-ray findings that suggest an advanced degenerative disease, and the lack of evidence of a post service back injury.  Regarding continued symptoms of back pain that were self-treated post service, the Board notes that complaints of back pain are subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus. 

The Board further lends great probative weight to the December 2013 favorable opinion from the physician who linked the current back disability to service, with a rationale based not only on the Veteran's lay history, but also on the evidence in the service treatment records that appears to have been provided to this physician to review.  This physician, who is a competent medical professional also pointed to the lack of evidence of any intervening injury post service.  

Although the April 2010 VA examiner determined that the Veteran's back disorder is not related to service, the Board finds this medical opinion to be of limited probative value.  The examiner appears to have not given any consideration to the lay history provided by the Veteran.  Additionally the examiner did not address the favorable evidence to include the X-ray evidence suggesting advanced degenerative pathology and the favorable medical opinions.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has a lumbar spine disability that was incurred during his active military service.  Thus, service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Entitlement to service connection for a lumbar spine disorder is granted. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he has tinnitus due to exposure to acoustic trauma starting when he was exposed to noise from firing weapons in boot camp for the Marine Corps, wearing foam earplugs.  However he said most of the noise exposure comes from driving forklifts, which is consistent with his MOS as a warehouse clerk.  The Veteran further contends to have experienced problems with tinnitus since the beginning of his service but did not complain of this problem during service.  He is noted to have undergone hearing conservation data throughout service, suggesting that he had noise exposure, although no hearing or ear problems were discussed.  The Board finds that the evidence supports his contentions of noise exposure.  However as pointed out by his representative, he has not undergone a VA examination to address the etiology of his tinnitus.  Therefore this matter should be remanded to obtain a VA examination to address the nature and etiology of his tinnitus.  

Regarding the claimed right knee disorder, the Board notes that the service treatment records do document treatment for iliotibial band tendonitis in February 1991, with other service treatment records documenting a left knee iliotibial band tendonitis around the same time.  The Veteran has given lay testimony suggesting that his right knee symptoms continued after service, and he was noted to be treated in June 2008 for right knee pain that was described as similar to that he experienced in the military.  However other treatment records subsequent to this treatment are notably silent for any knee problems either being treated or reported on the problem list.  This contrasts with the Veteran's testimony where he reported continued right knee symptoms after service.  Although a VA examination was conducted in April 2010, part of the examiner's rationale appeared based on the fact that the right knee disorder was quiescent and that there was no evidence of continued right knee problems.  It was further noted that he had no problems with his knee since 2009.  Since this examination, a favorable opinion was obtained from a medical provider in December 2013 who suggests that the Veteran has a current right knee arthritic disorder that was related to service.  Given that there continues to be conflicting evidence as to whether there is even a current right knee disability, much less whether such claimed disability is related to service, the Veteran should again be examined to address the nature and etiology of his claimed right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current tinnitus (unilateral or bilateral).  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any tinnitus in the right and/or left ear.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any tinnitus diagnosed on examination or anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's reported in-service noise exposure.  All opinions expressed must be supported by complete rationale. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right knee disorder.  The examination should be conducted by a doctor who specializes in orthopedic disorders.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination. A notation to the effect that this review has taken place should be made in the evaluation report. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any current disability of the right knee.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right knee disorder currently diagnosed on examination or anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's right knee iliotibial band tendonitis treated during service in 1991.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  All opinions expressed must be supported by complete rationale. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


